IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00183-CR

JOHNNY RAY BURNES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 10-01846-CRF-272


                          MEMORANDUM OPINION


      Johnny Ray Burnes appealed his criminal conviction. Burnes no longer wishes to

pursue his appeal and has filed a motion to withdraw his notice of appeal. Burnes

personally signed the motion.

      Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 6, 2011
Do not publish
[CR25]




Burnes v. State                            Page 2